Citation Nr: 1000884	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral knee 
disorder. 

4.  Entitlement to service connection for bilateral wrist 
disorder, to include carpal tunnel syndrome.

5.  Entitlement to service connection for bilateral ankle 
disorder, also claimed as Achilles tendon problem and 
arthritis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as pain, atrophy, and 
weakness of the lower extremities.

8.  Entitlement to service connection for thoracic spine 
disorder.

9.  Entitlement to service connection for bilateral foot 
disorder, claimed as stress fracture of the left foot and 
frostbite residuals.

10.  Entitlement to service connection for allergic rhinitis. 

11.  Entitlement to service connection for skin rash.

12.  Entitlement to service connection for dysthymic 
disorder, also claimed as depression secondary to physical 
disabilities.

13.  Entitlement to service connection for right elbow 
disorder, to include arthritis.

14.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic headaches, residuals of a head 
injury.

15.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

16.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder partial tear of acromial surface 
of supraspinatus tendon.

17.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder partial thickness of rotator cuff 
with supraspinatus tendon and chronic tendonitis.

18.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a March 2004 rating decision, the RO assigned a 100 
percent temporary total rating (T/TR) under the provisions of 
38 C.F.R. § 4.30 based on the need for convalescence 
following a right shoulder rotator cuff arthroscopic 
debridement and decompression, effective August 27, 2003.  
Thereafter, a scheduler 10 percent rating was restored from 
December 1, 2003.

In September 2005, the Veteran had an informal conference 
over the telephone with a Decision Review Officer (DRO) at 
the RO.

During the course of the appeal, the Veteran relocated to 
Alabama in 2006 and the claims file was transferred to the 
custody of the RO in Montgomery, Alabama, which is now the 
agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).

On a VA Form 9 which was received at the RO in February 2006, 
the Veteran requested to be scheduled for a Travel Board 
hearing before a Veterans Law Judge (VLJ) to be held at the 
RO.  

In documents dated in October 2009, the Veteran requested a 
six month extension for the scheduling of his Board hearing 
in order to obtain additional medical evidence to support his 
pending claims on appeal.  Evidence of record also indicates 
that based on the Veteran's current address his claims file 
should be transferred to the RO in Los Angeles, California.  

Under 38 C.F.R. § 20.900(e), a case may be postponed for 
later consideration and determination if such postponement is 
necessary to afford the appellant a hearing.  38 C.F.R. §§ 
20.704, 20.900(e) (2009).

As good cause has been shown and a timely motion had been 
received, a VLJ from the Board granted the Veteran's October 
2009 motion for a change in hearing date in November 2009.  
Consequently, remand is required for the Los Angeles RO to 
schedule the hearing requested for these matters.

Accordingly, the case is REMANDED for the following actions:

1.  The Montgomery RO should transfer the 
Veteran's claims file to the RO in Los 
Angeles, California.

2.  Thereafter, the Los Angeles RO should 
schedule the Veteran for a Travel Board 
hearing or a video teleconference hearing.  
The RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


